Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, CASE NO. 98 cr. 1053 (JSR)

MOTION TO REDUCE SENTENCE
V. PURSUANT TO
18 U.S.C. §3582(c)(1)(A)(i)
JUAN CUEVAS
Defendant.

Introduction
The defendant, Juan Cuevas, through his attorney Donald duBoulay ,
respectfully moves this Court pursuant to the newly-amended 18 U.S.C.
§3582(c)(1)(A)(i) for an order reducing his sentence to time served based on
his poor.and deteriorating physical health and functional impairments that
substantially diminishes his ability to provide self-care within the
environment of a correctional facility. Juan Cuevas’circumstances satisfy the
“extraordinary and compelling reasons’ standard under §3582(c)(1)(A)(i), as
elaborated by the Sentencing Commission in U.S.S.G. §1B1.13. After
considering the applicable factors set forth in 18 U.S.C. §3553(a), we
respectfully request that the Court reduce Juan Cuevas’ sentence to time

served and modify the terms of supervised release to accommodate his

eventual deportation to the Dominican republic.
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 2 of 14

Jurisdiction

On December 21, 2018, the President signed the First Step Act into
law. Among the criminal justice reforms, Congress amended 18 U.S.C.
§3582(c)(1)(A)(i) to provide the sentencing judge jurisdiction to consider a
defense motion for reduction of sentence based on extraordinary and
compelling reasons whenever “the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf,” or after “the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility, whichever
is earlier [.]” First Step Act of 2018, § 603(b), Pub. L. 115-391, 132 Stat. 5194,
5239 (Dec. 21, 2018). In this case, Juan Cuevas has fully exhausted his
administrative remedies with the Bureau of Prisons. The Government does
not contest that Cuevas’s has exhausted his avenues of administrative
review.
Sentence Reduction Authority under 18 U.S.C. §3582(c)(1)(A)(i)

This Court has discretion to reduce the term of imprisonment
imposed in this case based on §3582(c)(1)(A)(i), which states in relevant
part that the Court “may reduce the term of imprisonment, after considering
the factors set forth in [18 U.S.C. §] 3553(a) to the extent they are applicable,
if it finds that... extraordinary and compelling reasons warrant such a
reduction . .. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing CommissionJ.]” In 28 U.S.C. § 994(t),

congress delegated to the Sentencing Commission the authority to “describe
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 3 of 14

what should be considered extraordinary and compelling reasons for
sentence reduction, including the criteria to be applied and a list of specific
examples.”

As relevant here, the criteria for determining whether there are
“extraordinary and compelling reasons” for relief are contained in U.S.S.G. §
1B1.13 for the purpose of this motion they are as follows [the]:

A) Medical Condition of the Defendant.-

(ii) The defendant is-

(I) suffering from a serious physical or medical condition

(II) suffering from a serious functional or cognitive impairment, or

(III) | experiencing deteriorating physical or mental health because of the
aging process,

that substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is
not expected to recover.

D) Other Reasons.-as determined by the director of the Bureau of
Prisons, there exists in the defendant’s case an extraordinary and compelling
reason other than, or in combination with, the reasons described in
subdivisions (A) through (C).

U.S.S.G. § 1B1.13, comment. N.1(**). The Commission’s standard has parallels
under the Bureau of Prisons (BOP) program statement on compassionate
release PS 5050.50, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§3582 and 4205(g), (Jan. 17, 2019)
(providing compassionate release consideration for inmates with a

debilitated Medical Condition, capable of limited self-care and is confined to a

bed or wheel chair more than 50% of waking hours). Under the First Step
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 4 of 14

Act, the BOP’s program statement retains relevance only to the extent that its
criteria are broader than the standards set by the Commission, U.S.S.G. §
1B1.13, comment. N. 1(D) (recognizing that the Director of the BOP can
designate additional “extraordinary and compelling reason other than, or in
combination with, the reasons described in” the commentary).

Initially sentenced to prison on February 24, 2003, following his
arrest on July 6, 2002, Mr. Cuevas entered prison as a paraplegic, paralyzed
from the waist down. In the ensuing seventeen years he has developed
several chronic conditions including high body mass index, diabetes mellitus,
hypertension, hyperlipidemia and glaucoma. He has had cataract surgery
and suffers from left eye uveitis. He was hospitalized for almost six weeks to
treat second toe osteomyelitis and a decubitus ulcer. He was hospitalized
again in 2018, after breaking his fibula in both legs when his wheelchair
tipped over when he was unable to navigate a curb. His vision is currently 70
% of what it was upon entering prison.
Mr. Cuevas physical condition and the consequent functional limitations
substantially negatively impact his ability to provide self-care within the
environment of a correctional facility. He does not have the ability to function
in a correctional facility he merely has the ability to survive in a correctional
facility.
Relevant Facts and Procedural History

On February 24, 3003 Mr. Cuevas was sentenced to a total of 390

months in prison upon his plea of guilty to conspiring to import 5 or more
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 5 of 14

kilograms of cocaine, conspiracy to commit money laundering and money
laundering. His Guideline range was 360 to life. Following a remand to the
district court pursuant to United States v. Crosby, 390 F.3d103 (2d Cir 2005),
Mr. Cuevas was resentenced to a lesser term of 360 months. Upon his
application to be resentenced in light of the retroactive drug amendments to
the U.S. Sentencing Guidelines 18 U.S.C. 3582 (c)(2) and after taking into
consideration the policy factors at USSG §1B1.10 and the sentencing factors
in 18 U.S.C. §3553 (a) the court resentenced Mr. Cuevas to a term of 300
months on December 30, 2015.

Mr. Cuevas filed his initial application for Compassionate release to
the appropriate authorities in the BOP on December 23, 2015, based upon
the criteria set forth in the Bureau of Prisons program statement 5050.49.
That statement list’s various criteria for consideration of compassionate
release of elderly inmates or of those significantly debilitated. The primary
factors include whether the inmate is 70 years and has served at least 30
years or whether the inmate suffers from a debilitating condition and is
confined to a wheel chair or bed for over 50% of his waking hours. The
program statement explicitly recommends that the Bureau review and
consider applications for compassionate release if an identified inmate meets
the suggested criteria.

Mr. Cuevas’ application for a reduction in sentence based upon
compassionate relief was based upon the hardship that continued

confinement in a prison facility imposed on him due to his paraplegia, under
Case 1:98-cr-01053-JSR Document 269. Filed 09/13/19 Page 6 of 14

the debilitated inmate criteria for compassionate release. His application was
denied on the basis that he did not meet the criteria for compassionate

release of an elderly inmate. The Medical Officer’s recommendation to deny
the compassionate relief notes that the “permanent paralysis below the waist
and loss of urine and bowel control function limit his ability to function in a
correctional facility”, the very criteria upon which his application for
compassionate release was based. (EX. A). Thus the denial of his initial
application for compassionate release was incorrectly considered and
decided by the staff of the Bureau of Prisons.

Mr. Cuevas second application for compassionate release and a
reduction in sentence was made on April 13, 2017. In this application based
upon his having suffered from a debilitating injury from which he will not
recover Mr. Cuevas lists several of the physical ailments from which he
suffers. Although this application meets all criteria for consideration of
compassionate release per BOP program statement on compassionate
release PS 5050.49, his application was denied on July 7, 2017. The
ostensible basis for the denial was that the sentencing court’s knowledge of
Cuevas’ physical condition at sentencing and the ultimate sentence should be
accorded deference in the consideration of compassionate release. (EX B).

Juan Cuevas has been in custody in connection with the present
offenses since his arrest on July 6, 2002, which amounts to over seventeen
years of actual incarceration. As will be described later his conduct in prison

has been exemplary.
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 7 of 14

When originally sentenced for the charged offenses in 2003, Mr.
Cuevas physical condition was that of a paraplegic. That is the complete
paralysis of the lower half of his body. The court noted that condition but did
not make any accommodation in the sentence imposed for his paraplegia,
noting the severity of his offenses, and the ability of the Bureau of prisons to
accommodate his physical well-being.

In the intervening years, Mr. Cuevas physical condition has severely
deteriorated. As a result of his paraplegia and paralysis from his waist down,
he has a catheter attached to his left leg so that he can urinate (involuntarily),
and he has to manually assist his bowel movements with the aid of
lubricants. In 2010 he was diagnosed with Diabetes Mellitus, and
Hypertension and Hyperlipidemia (abnormally high blood pressure). In 2005
he had bilateral cataract surgery (surgery in both eyes to remove cataracts).
Whether as a result of that surgery, or for some other reason, Cuevas
subsequently underwent surgery for left eye lens dislocation (left eye
Uveitis), which has left him with cloudy vision and diminished acuity of
vision in the left eye. He also has been diagnosed with glaucoma. He has been
informed that he has lost 30% of the vision he had when he entered BOP
custody.

In April 2017 Mr. Cuevas after many months of complaining of a sore
on his toes, was hospitalized for right toe Osteomyelitis (an infection of the
toe bone caused by an infection that spread through the bloodstream). Ina

person with feeling in his lower extremity this would be a very painful
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 8 of 14

condition which untreated could have cause the loss of the toe. Cuevas was
eventually hospitalized and treated intravenously with antibiotics and
released from the hospital five weeks later.

More significantly, throughout his earlier BOP incarcerations,
including at Fort Devin (a medical facility), Allenwood FCI, and prior to his
arrival at Fort Dix, Cuevas was afforded a medical companion. That is an
inmate assigned to look out for him, to carry his meal tray to the dining hall,
or carry food to the microwave , to help him make his bed, and to push his
wheelchair to travel longer distances such as when he goes to the
commissary, or law library. After his arrival at Fort Dix, his current
residence on February 28, 2014, his request for a companion was denied,
instead the Bureau permitted his brother Jose who was also residing at Fort
Dix to transfer to Juan’s side of the Compound in order to assist him.

In 2015 Jose Cuevas was transferred out of Fort Dix and subsequently
deported. Mr. Cuevas has not had an inmate companion since. Instead he
relies on the favors of other inmates to travel to the dining room, to clean his
room or to carry items he purchases from the commissary and to perform
other tasks of personal hygiene.

On September 28, 2018 when returning from the visiting room, and
wheeling his wheelchair toward his housing unit, Cuevas struck an uneven
part of the sidewalk, resulting in his being catapulted from the wheelchair
and fracturing the tibia and fibula of his left leg. He also fractured his right

ankle in two parts. On October 4, 2018 Cuevas underwent surgery to repair
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 9 of 14

the break to his ankle at the Robert W. Johnson hospital, and returned to Fort
Dix on October 7, 2018. (EX D).

It is abundantly clear that Mr. Cuevas physical deterioration is
accelerating and there exists “extraordinary and compelling reason” for a
sentence reduction. As Medical Officer Ravi Sood states on two occasions
while denying his previous request for compassionate release, his permanent
paralysis limit his ability to function in a correctional facility. He manages
what he can of his activities of daily living with the sometime aid of inmates.
The physical condition he now suffers though is far more severe that the
debilitating paraplegia he had when he was initially sentenced. The Bureau
continually states that as the reason for the denial of all of his previous
requests for a reduction in sentence that the sentencing Court was aware of
the Mr. Cuevas physical limitations and nonetheless sentenced him
accordingly. Yet the physical disabilities and limitations Cuevas now endures
were not passed on by the court at sentencing, As a result of not having a
companion to negotiate long distances he fell out of his chair and broke his
Tibia in both legs, He has lost significant vision in his eyes. The impact of the
aging process has apparently speeded up for a man in his situation, as he is
suffering from the effects of Glaucoma and Hypertension and a host of other
ailments.

This court in a subsequent sentencing proceeding acknowledged that

while aware of Cuevas paraplegia at the initial sentencing did not focus on

the fact that a day in prison for him is a bit more punitive than it might be
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 10 of 14

otherwise. Thus this court for the first time will have the opportunity to
consider the impact of Cuevas debilitating physical condition in his request
for compassionate release. (EX E)

Argument

A. Juan Cuevas Has Established Extraordinary And Compelling
Reasons That Warrants A Sentence Reduction.

Under U.S.S.G. § 1B1.13, commentary note 1, extraordinary and
compelling reasons for a sentence reduction exist when ‘The defendant is
suffering from a serious physical or medical...or functional impairment that
substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is
not expected to recover. Juan Cuevas satisfies this simple criterion. The very
simple act of fetching his food requires the aid of an inmate helper, or of
making his bed. His ability to maintain his hygiene requires the aid of an
inmate helper. The list can go on and on. The very real accident where his
wheelchair flipped over resulting in broken bones in two legs established
once and for all that his physical limitations are ample evidence that he is
unable to self-care in a correctional institution.

Under the present statutory regime, the existence of extraordinary
and compelling circumstances confers on this Court the authority to consider
the relevant 18 U.S.C. §3553(a) factors and determine whether the
circumstances warrant a sentence reduction.

This Court should not give weight to the BOP’s compassionate release

denial because it was based solely on sentencing-related factors better left to

10
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 11 of 14

the Court’s discretion. The statutory responsibility to decide whether a
motion to reduce should be granted falls to this Court, not the BOP. Decisions
about sentencing “[should] not be left to employees of the same Department
of Justice that conducts the prosecution.” Setser v. United States, 566 US. 231,
242 (2012); see also id. at 240 (“[T]he Bureau is not charged with applying §
3553(a).”). Here, the BOP recognized that Juan Cuevas circumstances present
an extraordinary and compelling reason that triggers sentence reduction
eligibility. Under § 3582(c)(1)(A) and § 1B1.13, it is the Court, not the BOP,
that is charged with considering the “extraordinary and compelling reasons,”
then evaluating whether the sentencing factors under § 3553(a)—including
public safety under the standard in 18 U.S.C. § 3142(g)—warrants a
reduction in sentence.

The First Step Act’s amendment to § 3582(c)(1)(A) reflects the
congressional aim to diminish the BOP’s control over compassionate release
by permitting defendants to file sentence reduction motions directly with the
sentencing court. The BOP’s administration of the compassionate release
program has long been the subject of criticism. The Department of Justice’s
Office of the Inspector General has repeatedly found that the program results
in needless and expensive incarceration and is administered ineffectively.
Department of Justice, Office of the Inspector General, he Federal Bureau of
Prisons’ Compassionate Release Program, at 11 (April 2013)(“The BOP does
not properly manage the compassionate release program, resulting in

inmates who may be eligible candidates for release not being considered.”);

11
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 12 of 14

Department of Justice, Office of the Inspector General, The Impact of an Aging
Inmate Population on the Federal Bureau of Prisons, at 51 (May
2015)(“Although the BOP has revised its compassionate release policy to
expand consideration for early release to aging inmates, which could help
mitigate the effects of a growing aging inmate population, few aging inmates
have been released under it.”). Aside from the expense and inefficiency, the
human costs of the BOP’s stinting view of compassionate release has been
documented by prisoner advocates. Human Rights Watch & Families Against
Mandatory Minimums, The Answer Is No: Too Little Compassionate Release in
US Federal Prisons (Nov. 2012).

With the enactment of the First Step Act, the authority shifts to this
court to decide whether the undisputed extraordinary and compelling
reasons warrant a sentence reduction in this case without deference to any
administrative agency.

B. With Full Consideration Of The § 3553(a) Factors, Juan Cuevas
Time Served Constitutes A Sentence Sufficient But Not Greater Than
Necessary to Accomplish The Goals of Sentencing.

Under all of the circumstances in this case, the Court should conclude
that the time that Juan Cuevas has already served is sufficient to satisfy the
purposes of sentencing. Under Pepper v. United States, 562 U.S. 476, 490-93
(2011), the Court can, and indeed must, consider post-offense developments
under § 3553(a), which provides “the most up-to-date picture” of the
defendant’s history and characteristics and “sheds light on the likelihood that

[the defendant] will engage in future criminal conduct.” Id. at 492.

12
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 13 of 14

Here, the Commission’s policy statement recognizes that Cuevas’s
circumstances are “extraordinary and compelling,” which should weigh
heavily in the sentencing equation. Although the circumstances of the
present offense and Cuevas’s criminal history qualified him for the serious
sentence that this Court originally imposed, the myriad certificates of
educational achievement and advanced studies are evidence that has
thoroughly rehabilitated himself and poses no threat to the community at
large. (Ex F) As recognized in the Sentencing Commission’s policy statement
on physical condition, extraordinary impairments provide reasons for
downward departures for “seriously infirm” defendants, including to home
detention at initial sentencing “as efficient as, and less costly than,
imprisonment.” U.S.S.G. § 5H1.4; see also 18 U.S.C. § 3553(a)(2)(D)
(consideration of providing needed medical care in the most effective
manner). Juan Cuevas physical and mental condition following his health
decline realistically forecloses a probability of dangerous recidivism. Further,
at 57 years old, Juan Cuevas age places him in the class of prisoners least
likely to recidivate. United States Sentencing Commission, The Effects of
Aging on Recidivism Among Federal Offenders (December 2017). Having
undergone a very long period of incarceration, and having experienced
physical and mental deterioration, Juan Cuevas does not constitute a danger

to any other person or to the community.

13
Case 1:98-cr-01053-JSR Document 269 Filed 09/13/19 Page 14 of 14

+ oe Bee oat

The Court should conclude that the seventeen years already
served has sufficiently met the purposes of sentencing after considering Juan

Cuevas extraordinary and compelling circumstances.

Conclusion

For the foregoing reasons, Juan Cuevas respectfully requests that the
Court grant reduction in sentence to time served and amend the conditions
of supervised release as requested.

Respectfully submitted this 13th day of September, 2019

 

Donald D. duBoulay
Attorney for Defendant Juan Cuevas

14
